      Case 2:11-cr-00450-TLN Document 416 Filed 01/06/21 Page 1 of 3


 1   HEATHER E. WILLIAMS, SBN 122664
     Federal Defender
 2   CHRISTINA SINHA, SBN 278893
     Assistant Federal Defender
 3   Designated Counsel for Service
     801 I Street, Third Floor
 4   Sacramento, CA 95814
     T: (916) 498-5700
 5   F: (916) 498-5710

 6   Attorneys for Defendant
     OLGA PALAMARCHUK
 7
 8                                IN THE UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                    )    Case No. 2:11-CR-450-TLN-1
11                                                )
                     Plaintiff,                   )    STIPULATION AND ORDER TO EXTEND
12                                                )    SELF-SURRENDER DATE
                         vs.                      )
13                                                )
           OLGA PALAMARCHUK,                      )    Judge: Hon. Troy L. Nunley
14                                                )
                    Defendant.                    )
15                                                )

16           IT IS HEREBY STIPULATED and agreed by and between United States Attorney
17   McGregor W. Scott, through Assistant United States Attorney Lee Bickley, counsel for Plaintiff,
18   and Federal Defender Heather Williams, through Assistant Federal Defender Christina Sinha,
19   counsel for Defendant Ms. Olga Palamarchuk, that Ms. Palamarchuk’s self-surrender date may
20   be extended from January 28, 2021 to April 30, 2021.
21           On June 10, 2020, the parties filed a stipulation and proposed order to modify Ms.
22   Palamarchuk’s self-surrender date. ECF No. 408. On the same day, the Court granted the
23   proposed order and modified Ms. Palamarchuk’s self-surrender date. ECF No. 409. This order
24   set her self-surrender date and time to September 28, 2020, before 2:00 P.M. Because of the
25   ongoing pandemic, the parties later stipulated to extend the self-surrender date to January 28,
26   2021, and accordingly the Court reset Ms. Palamarchuk’s self-surrender to that date. ECF Nos.
27   411, 412.
28

      Stipulation and Order to Extend Self-Surrender        -1-                     United States v. Palamarchuk,
      Date                                                                            Case No.: 2:11-cr-450-TLN
      Case 2:11-cr-00450-TLN Document 416 Filed 01/06/21 Page 2 of 3


 1           The parties hereby stipulate that due to the ongoing COVID-19 pandemic and the current

 2   concerns around its new variant, Ms. Palamarchuk’s self-surrender date may be extended to

 3   April 30, 2021, and respectfully move the Court to issue an order instructing her to self-surrender

 4   on or before that date to the institution designated by the Bureau of Prisons, or if no such
 5   institution has been designated, to the United States Marshals Service office in Sacramento,
 6   California at or before 2:00 P.M.
 7
                                                       Respectfully submitted,
 8
                                                       HEATHER E. WILLIAMS
 9                                                     Federal Defender
10
     Date: January 4, 2021                             /s/ Christina Sinha
11                                                     CHRISTINA SINHA
                                                       Assistant Federal Defender
12                                                     Attorneys for Defendant
                                                       OLGA PALAMARCHUK
13
14
15   Date: January 4, 2021                             MCGREGOR W. SCOTT
                                                       United States Attorney
16
                                                       /s/ Lee Bickley
17                                                     LEE BICKLEY
                                                       Assistant United States Attorney
18                                                     Attorney for Plaintiff
19
20
21
22
23
24
25
26
27

28

      Stipulation and Order to Extend Self-Surrender     -2-                     United States v. Palamarchuk,
      Date                                                                         Case No.: 2:11-cr-450-TLN
      Case 2:11-cr-00450-TLN Document 416 Filed 01/06/21 Page 3 of 3


 1                                                     ORDER

 2           The Court, having received and considered the parties’ stipulation, and good cause

 3   appearing therefrom, adopts the parties’ stipulation in its entirety as its order. The Court orders

 4   that defendant Olga Palamarchuk, having been previously convicted and sentenced to the
 5   custody of the Bureau of Prisons, shall self-surrender to the institution designated by the Bureau
 6   of Prisons, or if no such institution has been designated, to the United States Marshals Service
 7   office in Sacramento, California on or before April 30, 2021 at 2:00 P.M.
 8
 9   IT IS SO ORDERED.
10
11   Dated: January 5, 2021
12
13
14                                                             Troy L. Nunley
                                                               United States District Judge
15
16
17
18
19
20
21
22
23
24
25
26
27

28

      Stipulation and Order to Extend Self-Surrender    -3-                    United States v. Palamarchuk,
      Date                                                                       Case No.: 2:11-cr-450-TLN
